                              UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF IDAHO


    SALLY ASHBY, an individual, and
    HOWARD FOWLER, an individual,                          Case No. 4:18-cv-00143-DCN

           Plaintiffs,                                     MEMORANDUM DECISION AND
                                                           ORDER
           v.

    GERALD MORTIMER, M.D., and
    OBTESTRICS AND GYNECOLOGY
    ASSOCIATES OF IDAHO FALLS,
    P.A., an Idaho professional corporation,

           Defendants.


                                         I. INTRODUCTION

        Before the Court is Defendant Dr. Gerald Mortimer’s Motion to Reconsider (Dkt.

45) the Court’s Order granting Plaintiffs’ Motion to Compel a Paternity Test (Dkt. 44).

Having reviewed the parties’ briefs and the record, the Court finds good cause to DENY

Dr. Mortimer’s Motion.

                                         II. BACKGROUND1

        Plaintiffs Sally Ashby and Howard Fowler are a formerly married couple who

became patients of Dr. Mortimer when they struggled to conceive. Plaintiffs claim Dr.

Mortimer inseminated Ashby with his own sperm, without their knowledge or consent,




1
 The facts of this case and those relevant to the instant discovery dispute are more fully set forth in the
Court’s previous orders. See generally, Dkt. 40, Dkt. 44.


MEMORANDUM DECISION AND ORDER - 1
and that they have since learned, through Ancestry.com, that Dr. Mortimer is likely the

biological father of their daughter, Kelli Rowlette. While initially denying Plaintiffs’

allegations, Dr. Mortimer refused Plaintiffs’ request that he submit to a paternity test to

prove or disprove his paternity of Rowlette. Plaintiffs thereafter filed a Motion to Compel

Dr. Mortimer’s submission to a buccal (cheek) swab DNA test.

       Under Federal Rule of Civil Procedure 35, the Court granted the Motion to

Compel after finding Dr. Mortimer had placed the issue of his paternity “in controversy”

and that there was good cause for ordering a DNA test. Dkt. 44, at 4-9. The Court

determined Dr. Mortimer had placed the issue of paternity “in controversy” by denying

he had inseminated Ashby and fathered Rowlette in his Answer to Plaintiffs’ Complaint

and Answers to Plaintiffs’ First Requests for Admission. The Court also determined good

cause supported ordering a DNA test because Plaintiffs cannot conclusively establish Dr.

Mortimer is Rowlette’s biological father through other means, including the

Ancestry.com results which first notified Plaintiffs of Rowlette’s parent-child relationship

with Dr. Mortimer. Id., at 6-9.

       Dr. Mortimer seeks reconsideration of the Court’s Order granting the Motion to

Compel based on “new evidence” in the form of Dr. Mortimer’s subsequent admission

under oath that he is Rowlette’s biological father. Dkt. 45-1, at 2. Dr. Mortimer’s

admission “came through both his amended answers to Plaintiffs’ requests for admission

and at his deposition on December 11, 2018,” after the Motion to Compel had been

briefed but before the Court entered its Order compelling Dr. Mortimer to submit to a




MEMORANDUM DECISION AND ORDER - 2
DNA test. Dkt. 48, p. 2. Having reviewed the parties’ briefing and considering the legal

argument cited therein, the Court denies Dr. Mortimer’s request for reconsideration.

                                III. LEGAL STANDARD

       Reconsideration is “appropriate if the district court (1) is presented with newly

discovered evidence, (2) committed clear error or the initial decision was manifestly

unjust, or (3) if there is an intervening change in controlling law.” Sch. Dist. No. 1J,

Multnomah Cty. v. ACandS, Inc., 5 F.3d 1255, 1263 (9th Cir.1993). To support a motion

for reconsideration based on newly discovered evidence, the movant must show not only

that the evidence was newly discovered or unknown to it prior to filing its opposition to

the Motion to Compel, but also that it could not with reasonable diligence have

discovered and produced such evidence prior to filing its opposition. Id.; see also

Frederick S. Wyle Prof’l Corp. v. Texaco, Inc., 764 F.2d 604, 609 (9th Cir. 1985). A

motion for reconsideration should not be granted “absent highly unusual

circumstances[.]” 389 Orange St. Partners v. Arnold, 179 F.3d 656, 665 (9th Cir.1999).

                                      IV. ANALYSIS

       Dr. Mortimer seeks reconsideration due to “new evidence on the issue of

Rowlette’s paternity.” Dkt. 45-1, at 2. Specifically, although he previously denied

inseminating Ashby with his own sperm, and denied that he is Rowlette’s biological

father, Dr. Mortimer contends “after further reflection concerning the events of 1980,” he

now admits his paternal relationship to Rowlette. Id., at 2-3. Dr. Mortimer contends he

made such admission through his Amended Responses to Plaintiffs’ Request for

Admission and in his deposition testimony. Dr. Mortimer argues “[t]his admission makes


MEMORANDUM DECISION AND ORDER - 3
the DNA testing previously ordered by the Court unnecessary, and therefore lacking in

the requisite good cause under Rule 35 of the Federal Rules of Civil Procedure.” Id., at 2.

Even assuming Dr. Mortimer’s recent revelation could be considered “newly discovered

evidence,” his admission does not conclusively establish paternity, and does not support

reconsideration of this Court’s Order compelling Dr. Mortimer to submit to a paternity

test.

        Dr. Mortimer’s purported “admission” of paternity in his Amended Responses to

Plaintiffs’ First Requests for Admission, is far from definitive. Specifically, in Request

for Admission No. 16, Plaintiffs asked Dr. Mortimer to admit or deny he inseminated

Ashby with his own sperm. Dkt. 47-4, at 4. In Request for Admission No. 23, Plaintiffs

asked Dr. Mortimer to admit or deny he fathered the children of more than one of his

patients. Id., at 6.

        Although Dr. Mortimer denied both allegations in his initial Responses, the day

before his deposition, Dr. Mortimer filed Amended Responses to Plaintiffs’ First Set of

Requests for Admission. Dr. Mortimer amended his response to Request for Admission

No. 16 to state:

        Dr. Mortimer does not have specific recall about inseminating Ms. Ashby, or any
        other particular patient, with his own sperm. Dr. Mortimer recalls generally,
        however, that on occasion he would donate his own sperm when no other sperm
        donors were available to inseminate his patients who presented to his office and
        were ovulating and the patients had requested an anonymous donor. He did so for
        the sole purpose of helping his patients achieve conception. He did not inform
        anyone in his office of this practice, nor did he inform his patients.

Dkt. 45-2, Ex. C.




MEMORANDUM DECISION AND ORDER - 4
       Dr. Mortimer’s Amended Response to Request for Admission No. 23 asserts,

without waiving prior objections, “Dr. Mortimer has no information that he fathered

children other than the representation that he fathered Kelli Rowlette and Sarah Felz.” Id.

Dr. Mortimer’s “representation” that he fathered Rowlette is not an unqualified admission

of paternity in light of his concurrent claim to have no recall of donating sperm to Ms.

Ashby.

       Nor is Dr. Mortimer’s deposition testimony “sufficient to confirm Kelli Rowlette’s

paternity without assistance of a DNA test” as Dr. Mortimer claims. Dkt. 45-1, at 4. Dr.

Mortimer highlights three statements from his deposition to suggest he has admitted his

sperm donation resulted in the birth of Rowlette. First:

       Q.     --Kelli Rowlette was your biological daughter?

       A.     Yes, as I remember now.

Dkt. 45-2, at Ex. D, p. 34, ll. 17-19.

       When the entire question is reviewed, however, it is evident the aforementioned

statement is taken out of context. The full question and response instead read:

       Q.     So you did at one time agree that you would have a paternity test to

       definitively determine whether --

       A.     Yes.

       Q.     -- Kelli Rowlette was your biological daughter?

       A.     Yes, as I remember now.




MEMORANDUM DECISION AND ORDER - 5
Id., at ll. 13-19. Obviously, Dr. Mortimer’s admission that he agreed (at one time) to take

a paternity test to definitively determine whether Rowlette was his daughter is not an

admission of paternity.

        Next, Dr. Mortimer quotes his deposition testimony stating:

        Q.      But even without [a paternity test], you believe that you are Kelli

        Rowlette’s biological father?

        A.      Yes.

Id., at p. 36, ll. 21-23. Dr. Mortimer’s statement that he believes he is Rowlette’s father is

not a definitive admission of paternity.

        Finally, Dr. Mortimer quotes:

        Q.      So at the time you delivered [Rowlette], you knew she was your

        daughter?

        A.      Yes.

Id., at p. 43, ll. 13-15. Dr. Mortimer’s claim that he knew Rowlette was his daughter at

the time he delivered her is troubling given his Amended Response to Request for

Admission 16, served the day before his deposition, stating he had no specific recall of

inseminating Ms. Ashby.2

        As Plaintiffs highlight, other portions of Dr. Mortimer’s deposition only

underscore the need for a paternity test. For instance, during his deposition, Dr. Mortimer




2
  Following his deposition, Dr. Mortimer has not amended either his answers to Plaintiffs’ requests for
admission, or his Answer to Plaintiffs’ Complaint, wherein he denied both inseminating Ashby and
fathering Rowlette.


MEMORANDUM DECISION AND ORDER - 6
repeatedly complained of memory problems, admitted he did not recognize Ashby or

Fowler, and testified his own prior statements under oath were untrue. Dkt. 47, at 3-9

(quoting relevant passages of Dr. Mortimer’s deposition). Given such testimony, any

admission of paternity by Dr. Mortimer cannot constitute definitive evidence that

Rowlette is his biological daughter. Clearly, Dr. Mortimer’s paternity of Rowlette

remains “in controversy,” and good cause supports the Court’s order compelling Dr.

Mortimer to submit to a paternity test.

                                          V. ORDER

       IT IS ORDERED:

       1.     Dr. Mortimer’s Motion to Reconsider (Dkt. 45) is DENIED. Dr. Mortimer

is ordered to submit to a buccal swab paternity test at Wienhoff Drug Testing Services,

461 May Street, Idaho Falls, ID 83701 within seven (7) days of the date of this Order.


                                                DATED: April 9, 2019


                                                _________________________
                                                David C. Nye
                                                Chief U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 7
